         Case 3:18-cv-00358-WHA Document 174-1 Filed 11/05/20 Page 1 of 1




 1 Aaron S. Jacobs (Cal. Bar No. 214953)
   ajacobs@princelobel.com
 2 James J. Foster
   jfoster@princelobel.com
 3 PRINCE LOBEL TYE LLP
   One International Place, Suite 3700
 4 Boston, MA 02110
   Tel: (617) 456-8000
 5
   Matthew D. Vella (Cal. Bar No. 314548)
 6 mvella@princelobel.com
   PRINCE LOBEL TYE LLP
 7 357 S Coast Highway, Suite 200
   Laguna Beach, CA 92651
 8
   Attorneys for Plaintiffs
 9
                                 UNITED STATES DISTRICT COURT
10
                              NORTHERN DISTRICT OF CALIFORNIA
11
                                     SAN FRANCISCO DIVISION
12
   UNILOC USA, INC. and                          Case No.: 3:18-cv-00358-WHA
13 UNILOC LUXEMBOURG, S.A.,
                                                 DECLARATION OF KEVIN GANNON IN
14                Plaintiffs,                    SUPPORT OF PLAINTIFFS’
                                                 OPPOSITION TO APPLE’S MOTION TO
15 v.                                            DISMISS FOR LACK OF SUBJECT
                                                 MATTER JURISDICTION
16 APPLE INC.,
                                                 Hearing Date: December 3, 2020
17                Defendant.                     Time:          8:00 am
                                                 Location:      Courtroom 12
18                                               Judge:         Honorable William Alsup

19           I, Kevin Gannon, declare:

20           1. I am an attorney with the law firm Prince Lobel Tye LLP, attorneys for plaintiffs in this

21 action. I submit this declaration under penalty of perjury in support of Plaintiffs’ Opposition to

22 Apple’s Motion to Dismiss for Lack of Subject Matter Jurisdiction.

23           2. Attached as Exhibit A are excerpts from the deposition of James Palmer dated

24 September 9, 2020.

25           Executed at Boston, Massachusetts on November 5, 2020.

26                                                /s/ Kevin Gannon

27

28

      DECLARATION OF KEVIN GANNON                     1                                    3:18-cv-00358-WHA
     3576868.v1
